Citation Nr: 1731993	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-25 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for acne vulgaris, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for a right hamstring strain.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION


The Veteran served on active duty from December 1998 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The issue was remanded in November 2010 for further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In November 2010, the Veteran requested a hearing and the issues were remanded to afford him a hearing.  A hearing was scheduled, but he was incarcerated at that time.  No attempt was made to schedule a hearing at the facility of his incarceration.  In September 2014, he requested a travel board hearing.  In March 2015, he was scheduled for a hearing on March 20, 2015 in Waco, Texas.  His notice was sent to "221 Tampico Dr., Hewitt, Texas 76643."  The notice was sent to the wrong address.  The VA was put on notice of his change of address in May 2015 when he appointed a new representative.  His current address is "1126 East Central, Lorena, Texas 76655."  On remand, the AOJ must afford him another opportunity to have a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







